DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Laura Parker (Reg. No. 74,370, Tel. No. 248-988-8360) on 30 June 2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
1. A method of monitoring a rotating component, comprising:
gathering an electrical signal from a sensor arranged adjacent a rotating component of an assembly;
transforming the electrical signal from a time domain into a frequency domain; and
comparing the electrical signal in the frequency domain to an expected signal;
determining whether there is a fault in the assembly based on the comparison to the expected signal;
;
wherein the gathering step comprises gathering the electrical signal for a period of time corresponding to a startup of the rotating component operating through all rotational speed conditions from 0 RPM to a full speed of the rotating component.

Claim 15 is cancelled.

Claim 18 is amended as follows:
18. A system for monitoring a rotating component, comprising:
a magnetic speed sensor arranged adjacent to a rotating component of an air turbine starter, the air turbine starter having a plurality of components; and
a processor configured to gather a signal from the magnetic speed sensor and transform the signal from a time domain into a frequency domain, generate a plot of the signal in the frequency domain, compare the plot to an expected signal, determine whether there is a fault in the air turbine starter based on the comparison to the expected signal, and determine which component of the air turbine starter contains the fault based on the comparison to the expected signal,
wherein the processor is further configured to gather the signal for a period of time corresponding to a startup of the rotating component operating through all rotational speed conditions from 0 RPM to a full speed of the rotating component.

claim 25, line 1, “of claim 15” is changed to --of claim 1--.

Allowable Subject Matter
Claims 1, 5-8, 10-14, 16-18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 18, the closest prior art references, Mollmann (US 6,445,995 B1) (hereinafter Mollmann) in view of Stack (US 7,421,349) (hereinafter Stack), teach various limitations found in the claims, as described in the Office Action mailed on 21 April 2021. The prior art fails to teach or provide motivation for wherein the gathering step comprises gathering the electrical signal for a period of time corresponding to a startup of the rotating component operating through all rotational speed conditions from 0 RPM to a full speed of the rotating component, in combination with the rest of the limitations found in the claims.
Regarding claims 5-8, 10-14, 16-18, and 21-25, they are dependent on claim 1.
Regarding claim 20, it is dependent on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.